COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Larry Broden v. The State of Texas

Appellate case number:      01-17-00740-CR

Trial court case number:    1503451

Trial court:                262nd District Court of Harris County

      Appellant’s court-appointed counsel has filed a brief concluding that the
above-referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744 (1967).
Although the brief indicates that counsel provided appellant with a copy of her Motion to
Withdraw, counsel has not filed a motion to withdraw from representation in this appeal.
An Anders brief must accompany a motion to withdraw, neither the brief nor the motion
may be filed on its own. See id.; In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim.
App. 2008).
       Accordingly, we direct appellant’s appointed counsel, Mandy Miller, to file with
the Clerk of this Court within 14 days of the date of this order a motion to withdraw that
complies with Texas Rules of Appellate Procedure 6.5 and 9. See TEX. R. APP. P. 6.5, 9;
Schulman, 252 S.W.3d at 410, 412.
       It is so ORDERED.


Judge’s signature: /s/ Justice Russell Lloyd
                    Acting individually  Acting for the Court

Date: __April 30, 2019___